department of the treasury internal_revenue_service commerce street dallas tx date date person to contact badge number contact telephone number contact address employer_identification_number tax_exempt_and_government_entities_division number release date certified mail dear this is a final notice of adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc described in sec_501 effective january 20xx our adverse determination is made for the following reasons it is determined that you do not qualify as an organization you have failed to produce documents to establish that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 and that no part of your earnings inures to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by sec_6001 and sec_6033 and the regulations thereunder in our letter dated february 20xx we requested information necessary to conduct an examination of your form_990 for the year ended december 20xx we have not received the requested information sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status since you have not provided the requested information we hereby revoke your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal may constitute a failure to exhaust your administrative remedies if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 however an appropriate petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form for the united_states tax_court write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate by calling issued this adverse determination at the address shown below or contact the taxpayer_advocate for the irs office that this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication department of the treasury internal_revenue_service te_ge eo examinations watt ave sa6209 eo mv sacramento ca tax_exempt_and_government_entities_division legend org organization name xx date address address org address date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary lf you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you and ask for taxpayer_advocate assistance if you may call toll-free prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination form_6018 form_8 a name of taxpayer org explanation of items tax identification_number year period ended department of the treasury - internal_revenue_service schedule no or exhibit of 20xx12 ein legend org organization name president president issue xx date city city state state should the tax-exempt status of org be revoked for failure to operate for charitable and or educational_purposes as set forth in internal_revenue_code sec_501 facts org was incorporated on march 20xx in the state of state org was recognized as exempt under sec_501 in may 20xx it's stated specific purpose was to meet the financial assistance needs of social_security recipients in the city and city community of state with plans to expand to the city area org works directly with the social_security administration ssa to ensure that social_security recipients that have a long history of poor money management receive help org served as a representative payee to ensure that ssa recipient’s food clothing and shelter needs are met on an ongoing basis on august 20xx the state of state filed a state tax_lien on the organization for dollar_figure org was examined by the social_security administration ssa for the 20xx year the reviewer found numerous discrepancies including poor record keeping and ‘misappropriation of funds on may 20xx the social_security administration sent org a letter demanding bank statements and repayment of funds or they would be referred for prosecution the organization was referred by the ssa to the city state u s attorneys office who declined federal prosecution on february 20xx the social_security administration suspended org as representative payee for actions done in 20xx for all ssa clients effective immediately on april 20xx org filed for corporate dissolution with the state of state on may 20xx at the request of the service for the organization to submit delinquent form 990’s and additional information the org submitted a form_990 schedule a with all zero’s and no signature after numerous attempts by the service to secure the information requested org refuses to comply form 886-a rev department of the treasury - internal_revenue_service page -1- form a name of taxpayer org explanation of items tax identification_number year period ended department of the treasury - internal_revenue_service of schedule no or exhibit 20xx12 ein law internal_revenue_code sec_501 includes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office regulations sec_1_501_c_3_-1 states that an organization will be regarded as it engages primarily in operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulations sec_1_6033-2 states that every organization which is exempt from is required to file an annual information_return shall submit such tax whether or not it additional information as may be required by the internal_revenue_service for the purpose _of inquiring into its exempt status and administering the provisions of of subtitle a of the code section subchapter_f sec_501 and following chapter and chapter of subtitle d of the code revrul_59_95 1959_1_cb_627 an organization previously held exempt from federal_income_tax was requested to its produce a financial statement as of the end of the year and a statement of operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to or time prescribe otherwise to comply with the provision of sec_6033 of the code and the regulations an which implement it may result organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt the required information_return of the exempt status the termination inability to failure held file or of in form 886-a rev department of the treasury - internal_revenue_service page -2- form a name of taxpayer org explanation of items tax identification_number year period ended department of the treasury - internal_revenue_service 20xx12 schedule no or exhibit of ein status gcm date the gcm states that it is insufficient to consider only the quantitative basis for determining substantiality the nature of the acts is as important as the ratio that illegal activities bear to activities that further exempt purposes a great many violations of local pollution regulations relating to a sizable percentage of an organization's operations would be required to disqualify it from c exemption yet if only of its activities were directed to robbing banks it would not be exempt this is an example of an act having a substantial non-exempt quality while lacking substantiality of amount a very little planned violence or terrorism would constitute substantial’ activities not in furtherance of exempt purposes gcm date the internal_revenue_service is not in a position to make determinations as to the illegality of an act under a provision of law other than the internal_revenue_code the constitution of the united_states provides for separation of powers and a determination of illegality in such cases is within the province of the judiciary from an administrative standpoint alone such a task would be impossible for the internal_revenue_service to undertake from a legal standpoint moreover the onus which attaches to a determination of illegality is such that it would be improper to delegate such a determination to an administrative body without the procedural and substantive due process protection provided through the judicial process government’s position in order to qualify for and maintain exemption from income_tax per internal_revenue_code sec_501 it must be demonstrated that the organization is operated for any of the exempt purposes set forth in the aforementioned section as documented in the facts section of this report the organization could would not provide any of the books_and_records as requested by the internal_revenue_service thus an audit of the organization’s records could not be conducted by the agent the examination conducted by the social_security administration found discrepancies in the record keeping procedures and the use of funds the organization also refused to cooperate with the ssa examination by providing the requested records as a result the organization failed to demonstrate to the secretary that it is operated for any if the _ exempt purposes as described in internal_revenue_code sec_501 form 886-a rev department of the treasury - internal_revenue_service page -3- form a name of taxpayer org explanation of items tax identification_number year period ended department of the treasury - internal_revenue_service 20xx12 of ein schedule no or exhibit since the organization has been suspended from acting as a third party payee by the social_security administration and they have dissolved their corporate standing with the state of state they are no longer operating as an exempt_organization per regulations sec_1_6033-2 in order to demonstrate that an organization should be exempt from taxation adequate and proper records must be maintained and provided to the internal_revenue_service the organization failed to make available to the service the records necessary to demonstrate that it operates for the furtherance of some exempt activity as set forth in sec_501 of the internal_revenue_code per internal_revenue_code sec_501 to qualify as an organization described in the aforementioned code section the entity must be a corporation community chest fund or foundation since the corporate status org has been dissolved in the state of state the entity does meet the basic requirements of sec_501 as it is nota corporation community chest fund or foundation taxpayer's position president president of the organization states that they have discontinued operations she has not responded to any other correspondence or telephone calls conclusion the tax-exempt status of org under internal_revenue_code sec_501 must be revoked effective january 20xx thus contributions to org are no longer tax deductible when the revocation becomes final appropriate state officials will be notified of such action in accordance with sec_6104 form 886-a rev department of the treasury - internal_revenue_service page -4-
